Case 19-11047 Doci1 Filed 05/10/19 Page 1 of 27

Fill in this information to identify the case:

 

United States Bankruptcy Court for the:
District of Delaware
{State}

Case number if known): Chapter 11

Check if this is an
amended filing

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is avaifable.

 

 

1. Debtor's name Cloud Peak Energy Inc.

 

 

N/A
2. All other names debtor used

in the last 8 years

 

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

 

3. Debtor's federal Employer
Identification Number (EIN) TOT re ee

 

 

 

 

 

 

 

4. Debtor’s address Principal place of business Mailing address, if different from principal place

of business

748 T-7 Road 385 Interlocken Crescent

Number Street Number Street
#400
P.O. Box

Gillette WY 82718 Broomfield co 80021

City State ZIP Code City State ZIP Code

Location of principal assets, if different from
principal place of business
Campbell County

County

 

 

Number Street

 

 

City State ZIP Cade

 

 

5. Debtor's website (URL) https://cloudpeakenergy.com/

 

Fa Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
Partnership (excluding LLP)
EJ other. Specify:

6. Type of debtor

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page #
Case 19-11047 Doci1 Filed 05/10/19 Page 2 of 27

Debtor Cloud Peak Energy inc.

Case number Gf known),

 

Name

 

7. Describe debtor's business

A. Check one:

Health Care Business (as defined In 11 U.S.C. § 104(27A)}
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Railroad (as defined in 11 U.S.C. § 101(44)}

E-] stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))
Clearing Bank (as defined in 11 U.S.C, § 781(3))

1 None of the above

    

B. Check all that apply:
O Tax-exempt entity (as described in 26 U.S.C. § 501}

J Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

[7 investment advisor (as defined in 15 U.S.C. § 80b-2{a)(11))

 

htto-/Avww.uscourts .qov/four-digit-national-association-naics-codes .

 

2 1 2 +1
8. Under which chapter of the Check one:
Bankruptcy Code is the =
debtor filing? Chapter 7
Chapter 9

Chapter 11. Check aif that apply.

L] Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

C] The debtor is a smail business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return cr if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116{1}(B}.

[7] A plan is being filed with this petition.

_] Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126({b).

The debtor is required to file periodic reports (for example, 10K and 100) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Alfachment fo Voluntary Petition for Non-individuals Filing
for Bankruptcy under Chapter 77 (Official Form 201A) with this form.

[-] The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

 

 

 

 

12b-2.
Ci Chapter 12
9. Were prior bankruptcy cases No
filed by or against the debtor _,..
within the last 8 years? Yes. District When Case number
MM / DDIYYYY
lf more than 2 cases, attach a
separate list. District When Case number
MM / DD/YYYY
10. Are any bankruptcy cases No
pending or being filed by a ; 1:
business partner or an Hes. Debtor See Rider 1 Relationship Affiliate
affiliate of the debtor? pistrict District of Delaware When

List all cases. If more than 1,
attach a separate list.

 

MM / DD /YYYY
Case number, if known

 

 

Official Form 201

Voluntary Petition for Non-Individvals Filing for Bankruptcy page 2
Case 19-11047 Doci1 Filed 05/10/19 Page 3 of 27

Debtor Cloud Peak Energy Inc.

 

Name

Case number (rknown)

 

41. Why is the case filed in this = Check ail that apply:
district?

Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other

district.

La bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12, Does the debtor own or have [7] No. See Rider 2.
possession of any real
property or personal property

E-] Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

that needs immediate Why does the property need immediate attention? (Check aif that apply.)

attention?

Cit poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

1] It needs to be physically secured or protected from the weather.

C1 it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-retated
assets or other options).

| Other

 

Where is the property?

Number Street

 

 

City

Is the property insured?

EF] No

Yes. Insurance agency

Contact name

State ZIP Code

 

 

 

 

 

Phone
| ES and administrative information
13. Debtor’s estimation of Check one:
available funds Funds will be available for distribution to unsecured creditors.

FE’ atter any administrative expenses are paid, nc funds will be available for distribution to unsecured creditors.

 

 

F)1-49 FJ 1,000-5,000 25,001-50,000
14, Estimated number of [7] 50-99 [7 5,001-10,000 50,001-100,000
creditors’ 100-199 10,001-25,000 (i More than 100,000
200-999
ED $0-$50,000 $1,000,001-$10 million FZ] $500,000,001-$1 billion

 

15. Estimated assets’ 7] $50,001-$100,000
E] $100,001-$500,000

$500,004-$1 million

$10,000,001-$50 million
FZ] $50,000,001-$100 million
$100,000,001-$500 miltion

1 $1,000,000,001-$16 billion
$10,000,000,001-$50 billion
[7] More than $50 billion

 

1 The Debtors’ estimated assets, liabilities, and number of creditors noted here are provided on a consolidated basis.

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 19-11047 Doci1 Filed 05/10/19 Page 4 of 27

Cloud Peak Energy Inc.

Name

Debtor Case number (if known)

 

 

$500,000,001-$1 billion

E71 $1,000,000,001-$10 billion
$10,000,000,001-$50 billion
E] More than $50 billion

$1,000,001-$10 million
$10,000,001-$50 million
E71 $50,000,001-$100 million
$100,000,001-$500 million

1 $0-$50,000

[7] $50,001-$100,000
E51 $100,001-$500,000
[2] $500,001-$1 million

16. Estimated liabilities’

 

ee Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature Of —» The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of petition

debtor

i =| have been authorized to file this petition on behalf of the debtor.

m | have examined the information in this petition and have a reasonable belief that the information is true and
correct,

| declare under penalty of perjury that the foregoing is true and correct.

05/10/2019
MM 7 DD /YYYY

X /s/ Bryan Pechersky

Signature of authorized representative of debtor

Executed on

Bryan Pechersky

 

 

Printed name

Title Executive Vice President, General Counsel and Corporate Secretary

 

 

x BOR. hE aa. Date OS

Signature of attorleytor debtor

18. Signature of attorney

jo | 205

 

Daniel J. DeFranceschi

Printed name
Richards Layton & Finger, P.A.

 

 

 

 

 

 

 

Firm name

One Rodney Square, 920 North King Street

Number Street

Wilmington DE 19801

City State ZIP Code
(302) 651-7700 defranceschi@rlf.com
Contact phone Email address

2732 DE

Bar number State

 

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 19-11047 Doci1 Filed 05/10/19 Page 5 of 27

Official Form 201A (12/15) IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re Chapter 11

CLOUD PEAK ENERGY INC.,, ef al., Case No. 19 - | |

Debtors.! (Joint Administration Requested)

 

Attachment to Voluntary Petition for Non-Individuals Filing for
Bankruptcy under Chapter 11
1, If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of
1934, the SEC file number is 0001441849 .

2, The following financial data is the latest available information and refers to the debtor's condition on
December 31, 2018

 

 

 

 

 

 

 

a, Total assets $ $928,656,000

b. Total debts (including debts listed in 2.c., below) $ $634,982,000

c. Debt securities held by more than 500 holders
Approximate
number of
holders:

secured M unsecured O subordinated O $ _$290,400,000 Unknown

secured [1 unsecured M subordinated 0 $ $56,400,000 Unknown

secured O unsecured O subordinated O $

secured C1 unsecured C) subordinated [i $

secured Ci unsecured O subordinated O $

d, Number of shares of preferred stock NIA

e. Number of shares common stock 76,507,272

Comments, if any: The total assets and total debts are based on Debtor Cloud Peak Energy Inc.'s Form
10-K filed on March 15, 2019.

 

 

 

3. Brief description of debtor's business:

We own and operate three surface coal mines in the Powder River Basin, the lowest cost major coal producing region

in the United States. As one of the safest coal producers in the nation, we mine low sulfur, subbiturninous coal and

4, List the names of any person who directly or indirectly owns, controls, or holds, with power to vote,
5% or more of the voting securities of debtor:

Renaissance Technologies LLC (9.26%); The Goldman Sachs Group, Inc. (8.3%); Dimensional Fund Advisors LP
(8.07%); Kopemik Global Investors, LLC (7.77%); BlackRock Inc. (6.3%).

The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification numbers are: Antefope Coal LLC (8952);
Arrowhead I LLC (3024); Arrowhead TI LLC (2098); Arrowhead I] LLC (9696), Big Metal Coal Co. LLC (0200); Caballo Rojo LLC (9409), Caballo Rojo
Holdings LLC (4824); Cloud Peak Energy Finance Corp. (4674); Cloud Peak Energy Inc, (8162); Cloud Peak Energy Logistics LLC (7973); Cloud Peak
Energy Logistics I LLC (3370); Cloud Peak Energy Resources LLC (3917); Cloud Peak Energy Services Company (9797); Cordero Mining LLC (6991);
Cordero Mining Hoidings LLC (4837); Cordero Oil and Gas LLC (3726); Kennecott Coal Sales LLC (0466); NERCO LLC (3907), NERCO Coal LLC
(7859), NERCO Coal Sales LLC (71343; Prospect Land and Development LLC (6404); Resource Development LLC (7027), Sequatchie Valley Coal
Corporation (9 £13); Spring Creek Coal LLC (8948); Western Minerals LLC (3201); Youngs Creek Holdings I LLC (3481), Youngs Creek Holdings I
LLC (9722); Youngs Creek Mining Company, LLC (3734), The location of the Debtors’ service address is: 385 Interlocken Crescent, Suite 400,
Broomfield, Colorado 80021.

Official Form 201A Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
Case 19-11047 Doci1 Filed 05/10/19 Page 6 of 27

Fill in this information to identify the case and this fling:

Debtor Name Cloud Peak Energy Inc.
United States Bankruptey Court for the: District of Delaware

 

Case number (Gif known):

Rider 1

Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor:

 

Antelope Coal LLC

Arrowhead I LLC

Arrowhead IT LLC

Arrowhead ITI LLC

Big Metal Coal Co. LLC

Caballo Rojo LLC

Caballo Rojo Holdings LLC

Cloud Peak Energy Finance Corp.
Cloud Peak Energy Inc.

Cloud Peak Energy Logistics LLC
Cloud Peak Energy Logistics I LLC
Cloud Peak Energy Resources LLC
Cloud Peak Energy Services
Company

Cordero Mining LLC

Cordero Mining Holdings LLC
Cordero Oil and Gas LLC
Kennecott Coal Sales LLC
NERCO LLC

NERCO Coal LLC

NERCO Coal Sales LLC

Prospect Land and Development
LLC

Resource Development LLC
Sequatchie Valley Coal Corporation
Spring Creek Coal LLC

Western Minerals LLC

Youngs Creek Holdings I LLC
Youngs Creek Holdings I LLC

Youngs Creek Mining Company,
LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rider 1
Case 19-11047 Doci1 Filed 05/10/19 Page 7 of 27

TOTEM UTM TTI Gas TRICO m CUR ai TRE Uae Ue Gs REDE

 

Debtor Name Cloud Peak Energy Inc.

United States Bankruptcy Court for the: District of Delaware
(State)

Case number (if known):

Rider 2
Real Property or Personal Property that Needs lhmmediate Attention

Question 12, among other things, asks the debtor to identify any property that poses or is
alleged to pose a threat of imminent and identifiable hazard to public health or safety.

The above-captioned debtor (the “Debtor”) engages in the extraction, mining, and
shipping of thermal coal. The Debtor does not believe it owns or possesses any real or personal
property that poses or is alleged to pose a threat of imminent and identifiable harm to public health
or safety. The Debtor notes that it is not aware of any definition of “imminent and identifiable
harm” as used in this form.

Rider 2
Case 19-11047 Doci1 Filed 05/10/19 Page 8 of 27

Fill in this information to identify the case:

Debtor name Cloud Peak Energy Inc. et al.

 

District of Delaware

{State} CJ Check if this is an
amended filing

United States Bankruptcy Court for the:

Case number (if known):

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest
Unsecured Claims and Are Not Insiders 12415

 

 

A list of creditors holding the 50 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 107(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from Inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

mailing address, including z na of credit Kary c “Ht the.claim is fully. ecured; fillin ‘only unsecured,
i it If nis. partly yee fillin

   

 

$56,400,000.00

  

 

 

 

 

 

Wilmington Trust, N. A.- - 024 Bonds ilmington Trust, N.A.

4 | Attn: Quinton M. Depom polo Attn: Quinton M. Depompote plus accrued and
50 South Sixth Street, Suite 1290 PHONE: 612-217-5670 unpaid interest
Minneapolis, MN 55402 FAX: 612-217-5651 as of the petition

EMAIL; date.
gdepompolo@wilmingtonirust. com

- / BNSF BNSF : Transportation : : $8,115,284.89

2 + Attn: George Duggan Attn: George Dugg i i ’

Bnsf Railway Company PHONE: 817-86 75253

3001 Lou Menk Drive FAX: 817-352-7940

Fort Werth, TX 76131 -2800 EMAIL: George.duggan@bnsf.com

Nelson Brothers Mining Services, 2115 Nelson promers Mining Services: Trade Vendor
3 Bishop R Road Attn: Mike Curt:
: P.O 1478 PHONE: 307- 687-0764

Gilletie, WY 82717-1478
EMAIL: mourtis@nelsonbre.com

 

 

 

 

 

 

 

 

“~™Westshore Terminals Limited “? Westshore Terminals Limited Pori/Shipping
4 Mopeds Banke, PHONES 604-946-9494 :
: oberts Ban : 604-946- ;
Delta, BC Y4M 4G5 FAX: Renaissance
Canada EMAIL: gdudar@westshore.com Technologies
a eres ohn LLC (9.26% Ry
: Korea Line Corporation Korea Line Corporation Port/Shipping $664002 10 7
5 | Attn: Wonho Bae Atin: Wonho Bae
Sm R&D Center #78 PHONE: 02-3701-0114
Magokj ungangé- “Ro, Gangseo-Gu FAX: 822-733-1610
Seoul EMAIL: whb@korealines.co,kr
South Korea
: Wyoming Machinery Company Wyoming Machinery Company Trade Vendor " :$639,251.62
6 7 Atin: Richard Oates, J Attn: Richard Dates» :
: 5505 Mohan Read PHONE: 307-26 “A402 :
Po Box FAX: 307 666-3061
Gillette, We §2717-1238 EMAIL: rhoates@wyomingcat.com
a
A ecuesereginernacingesy
: Cummins Rocky Mountain LLC Cummins Rocky Mountain LLC Trade Vendor ($365,669.56
7 Attn: Wayne Lepine Attn: Wayne Lepine
i 2600 East 2Nd Street PHONE: 307-687-4107
Gillette, WY 82716 Ce AIee Coe eee
wayne.a.lepine@cummins.com
oP Esco Group LLC — Esco Group LLC Trade Vendor "$205, 849.09°
8 =? Attn: Jim Carter Attn: Jim Carter :
1515 E. Lincoln Street PHONE: 307-464-6208 :
Gillette, WY 82716 FAX: 800-546-3726

 

EMAIL: jim.carter@escocorp.com

 

 

 

 

 

 

 

Official Form 204 Chapter 41 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims page t
 
   
  

Debtor

Cloud Peak Energy Inc. et al.

 

Name

Name of f creditor and com late

Case 19-11047 Doci1 Filed 05/10/19 Page 9 of 27

Case number (irkrown

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unsecured
‘claim’.
Northern Production Go LLG Northern Froduction Calle Trade Vendor $322,213.47 i
9 | Attn: Sam Hunt Attn: Sam :
: 701 Sinclait Street PHONE: r07-882-8708
i Gillette, WY 82718 FAX: 307-682-5530
: EMAIL:
i Joy Global Surface Mining Inc Joy Global! Surface Mining Inc Trade Vendor
4Q :Attn: ChrisBennett Attn: Chris Bennett
! 5834 South Winland Drive PHONE: 307-682-1445
Gillette, WY 82718 FAX:
EMAIL: chrisb@komaftsueq.com
Poweer River Transportation Powder River Transportation Trade Vendor $286,434.07
11 =: Attn: Eric Waters Attn: Eric Waters
/ 1700 E Hwy 14-16 PHONE: 307-682-0960
Gillette, WY 82717-3047 FAX: 307-682-4422
EMAIL: eric.waters@coachusa.com
Brake Supply Go ine Brake Supply Co Inc Trade Vendor $271,891.67
42 ‘Attn. Bean Stephenson Attn: Dean Stephenson
: 1275 North 6 Mile Road PHONE: 307-233-6127
Po Box 2949 FAX: 307-266-2900
Casper, WY 82602-2949 EMAIL: dstephenson@brake.com
: Crown Products & Services Inc Crown Products & Services Inc Trade Vendor $262,486.99
43 2 Attn: John Opseth . Attn: John Gpseth
: 319 S. Gillette Ave., Suite 303 PHONE: 307-696-8175
Gillette, WY 82716 FAX: 307-696-8174
EMAIL: jopseth@crownps.us
: Tractor & Equipment Company Tractor & Equipment Company ‘Frade Vendor $259 640.21
{4 Attn: Travis Grammar Attn: Travis Grammar
1835 Harnish Blyd PHONE: 406-651-8317
Po Box 30158 FAX:
Billings, at §9107-0158 EMAIL: .
‘grammar @tractorandequlpment.co
/ H-Line Shipping Co,, Ltd Be Line Shipping Co., Ltd Port/Shipping $256,506.00
415 (Attn: Kyungak (ket Cho Attn K un sik (Keith) Cho
: 8Th Floor, 42, Jang-Ro 1-Gil PHONE; 82260201836
: Seoul 100-755 FAX: .
South Korea EMAIL: buk@h-lineshipping.com
: Standard Laboratories, Inc. Standard Laboratories, inc. Customer Programs $203,798.97
46 | Attn: Steve Miladinovich Jr. Attn: Steve Miladinovich Jr.
: 1880 North Loop Ave PHONE: 307-234-9957
Casper, WY 82601-9225 FAX: 307-234-0013
EMAIL: pbowers@standardlabs.com
: Spencer Fluid Power Inc Spencer Fiuid Power Inc Trade Vendor $229,416.41
17 | Attn: Shannon Ewin Attn: Shannon Ewin
3201 Letourneau Drive PHONE: 307-682-5858
Gillette, WY 82716-8504 EK pos 786-1101
sewing@spencerfluidpower.cc com
Nalco Company Nalco Company Trade Vendor 1$217 997.37 :
18 { Attn: James Mess Attn: James Neis: i
1601 W Dieh! Ri PHONE: 981-787- +710 :
Naperville, iL Oe 798 FAX: . }
EMAIL: jneissl@ecolab.com i
i Sulzer Electro-Mechanical Srv Sulzer Electro-Mechanical Sry Trade Vendor $176,952 92
49 Attn: Todd Colbrese Attn: Todd Colbrese
i 3382 Bird Drive PHONE: 307-687-3538 i
Gillette, WY 82716 FAX: 307-682-6432 i
EMAIL: todd.colbrese@sulzer.com i
: industrial Supply Compan Industrial Supply Company Trade Vendor $169,057.59 %
20 | Atin: Chris Ba leman pany Attn: Chris Bal einan Pp :
PHONE: 801-464-1349 1635 South 300 Wes :
FAX: 801-487-0469 Salt Lake City, UT $718. 6718 :
EMAIL: chateman@indsupply.com :
3
f

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims

page 2
Case 19-11047 Doci1 Filed 05/10/19 Page 10 of 27

Cloud Peak Energy inc. et al.

 

 

  
         

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debter Case number (it known),
ame
_ Name, telephone. number, and
il address of creditc
"Deduction for «| Unsecured ..
value‘of. © °°: ‘claim
‘> collateralor:: :
interstate Powersysiems interstate Powersysiems jrade Vendor ee — $162,229.44
94 (Attn: Russell Groombridge Attn: Russell Greombridge
3323 Letourneau 3323 Letourneau
Gillette, WY 82718 Gillette, WY 82718
Whitmore Fisid Services LLG Whitmore Field Services LLC Trade Vendor . =~ “45.353 86
232 7 Attn: cary young Attn: Larry Youn
i 3207 East 2Nd Street PHONE; 307-660-6583
Rockwall, TX 75087 FAX:
EMAIL; larry.young@whitmores.com
=“Y'interlake Steamship Company iniériake Steamship Company Port/Shipping eG 144 344.69
233 | Attn: Brendan 'O Conner Attn: Brendan 'O Conner
: 7300 Engie Road PHONE: 440-260-4900
Middleburg His, OH 44130 FAX: 440-260-6945
EMAIL: boconnor@interlake-
steamship.com
Motion Tndusiries Inc ” Motion Industries Inc Trade Vendor — $145,376.52
24 : Attn: Matt Drake Attn: Matt Drake
5441 Swanson Road PHONE: 801-917-3836
Gillette, WY 82718 FAX:
EMAIL: matt.drake@motion-ind.com
Firamaster Firemaster Trade Vendor ” $140,028.58
25 (Attn: Jerry Greff — Franchise Owner Attn: Jerry Greff — Franchise Owner
: Po Box 121019 PHONE: 307-687-7434
Dallas, TX 75312 FAX:
EMAIL: jerry@greffsinc.com
"Komatsu Equipment Company 7°" F Komatsu Equipment Company ‘Trade Vendor Seems ene ST 8S, 004.71
26 | Attn: Chris Bennett Attn: Chris Bennett
! 70790 Hwy 59 PHONE: 307-682-1445
Gillette, 82718-7528 FAX: 307-687-1043
EMAIL: chrisb@komatsueq.com
o"fiian Wheel Corp Of Virginia Titan Wheel Corp Of Virginia Trade Vendor mmm 88 084,50
27 | Attn: Susan Andrae Attn: Susan Andrae : 5
227 Allison Gap Road PHONE: 775-738-7522
Saltville, VA 24370 FAX:
EMAIL: susan. andrae@titan-intl.com
wa ine gpg nnn s enane te Fads vERage ne meee onrannnrinaonioane a ga i
26 ( Altn: Mike Schutt
3700 E 68Th Ave .
Commerce City, CO 60022 FAX: 303-253-6906
EMAIL: mike.schutt@epiroc.com
"Airgas Usa Inc Airgas Usa Inc Trade Vendor , rn" 414,988 63
29 | Attn: Travis Belt Attn: Travis Belt
i 5548 Magnoson Blvd PHONE: 307-686-8700
Gillette, WY 82718 FAX:
EMAIL: travis.belt@airgas.com :
Wire Rope industries Lid” Wire Rope industries Lid en" Trade Vender eee ELE S410, 440-16
39 | Attn: Dg Reardon Attn: Dg Rearden
5501 Trans-Canada Hw' PHONE: 307-689-2626
Pointe-Claire, QC HOR 1B7 FAX: 514-897-3534
Canada EMAIL: dg.reardon@bridon-
bekaert.com
: Rocky Mountain Brake Supply ine Rocky Mountain Brake Supply inc” Trade Vendor ~ $102 724.48
34 | Atin: Kenny Baker Attn: Kenny Baker
: 1489 Bryan Stock Trail PHONE: 307-235-3392
Casper, WY 82601 FAX: 307-235-6838
EMAIL:
Y Raillink Raillink Transportation $101,256.66 7
39 | Attn: Angella Rueschhoff Atin: Angella Rueschhoff
1221 South Colorado Ave. PHONE: 307-257-4300
Provo, UT 84606-6111 FAX:
EMAIL:
Angella.rueschhoff@gwrr.com

 

 

_ Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims page 3
  
    

Debtor

Cloud Peak Energy Inc. et al.

Case number (if known),

 

Name

 
  

   

  

secured: 002:

Case 19-11047 Doci1 Filed 05/10/19 Page 11 of 27

  

value of.

-eollateralor

setoff

Deduction for’

   

Unsecured _
claim:

 

ee 818

 

 

 

 

 

 

 

 

Excel Foundry & Machine Inc Excel Foundry & Machine Inc Trade Vendor
33 | Attn: Chris Toews Atin, Chris Toews
P.O, Box 400 PHONE: 309-419-8814
1 Excel Wary FAX: 309-347-1931
Pekin, IL 61555-0400 EMAIL: Chris@excelfoundry.com
: Thermo Fluids inc Thermo Fluids Inc Trade Vendor $85,945.50
34 : Altn: Cody Jones Attn: Cody Jones
2600 North Central Expressway PHONE: 307-257-0158
Richardson, TX 75080 FAX:
EMAIL: cjones@thermofluids.com
: Mader Corporation Mader Corporation Trade Vendor $84,403.97 :
35 | Attn: Alex Matters Attn: Alex Matters
242 Linden Street PHONE: 843-224 2049
: Fert Collins, CO 80524 FAX:
EMAIL:
alex.mnatiers@madergroup.com
Flanders Electric Motor Service Flanders Electric Motor Service Trade Vendor $80,335.18
36 (Attn: Rich Fifield Atin: Rich Fifiel
3245 Salt Creek Hwy PHONE: 307-237-4099
Casper, WY 82601 FAX: 812-867-2687
EMAIL: rfifield@flandersinc.com
Proline Machining ELC Protine Machining LLC Trade Vendor $69,144.00
37 | Attn: Josh Boardman, President Attn: Josh Boardman, President
Po Box 1927 PHONE: 307-680-0463
Gillette, WY 82717-1927 EK pad-s19-8188
prolinemachininglic@gmail.com
27 Electric LLC 21 Electric LLC Trade Vendor

 

“$62,062.75

 

 

 

 

 

 

 

38 Attn: Josh Liggett — Owner Attn: Josh Liggett — Owner
i 25278 N Us Hwy 85 PHONE: 307-746-5165
i New Castle, WY 82701 FAX:
EMAIL; josh@2telectricllc.com
2 Tricon Wear Solutions LLC Tricon Wear Solutions LLG Trade Vendor $61,391.74
39 | Attn: Rich Pollack Attn: Rich Pollach
: 2760 5Th Avenue South PHONE: 307-689-6600
: Irondale, AL 352210 ce 205-956-9706
rich.pallach@TriconWearSolutions.c
. seats . OM cu aue. spectra yn efesetesed teat fh fe pan gh ere net ee nce ate cng au cantante esneninseepemsen snitch et savneyanes
Coleman Electrical Services LLC Coleman Electrical Services LLC Trade Vendor $57,519.78
40 | Attn: Pat Studie Attn: Pat Studie
2809 Dagwood Avenue PHONE: 307-686-5775
Gillette, WY 82718 EK por 686-8608
pat.studle@colemanelectricalservice.
Spencer Fluid Power Spencer Fluid Power Trade Vendor $57,330.58
44 =: Attn: Marty Ruger Attn: Many Ruger
Po Box 1275 PHONE: 307-682-5858
Billings, MT 59403 aS 888-295-188 +
aruger@spencerfluidpower.com
: YO Analysis Lab Inc “1 Oil Analysis Lab inc Trade Vendor a $56,249.00 7
42 | Atin: Lane Crandell Attn: Lane Crandell
: 4514 East Sprague PHONE: 509-535-9791
i Gillette, WY 82716 FAX: 509-535-1537
EMAIL: LaneC@eilab.com
"Securitas Security Services Usa “! Securitas Security Services Usa Trade Vendor $48,558.37
43, | Attn: Shawn Mcdonald Attn: Shawn Mcdonald
: 1000 W Temple Street PHONE: 307-682-1882
Los Angeles, CA 90074-7220 EAC 873-397-2481
Shawn.medonal@securitasinc.com
” Western Cable & Belt Repair LG” Wester Cable & Beit Repair (LG "trade Vendor 7 SAT BT OT

44

Attn: Marge Hattfield
104 Commercial Dr
Wright, WY 82732-0386

 

 

Attn: Marge Hatfield
PHONE: 307-464-0299

FAX:
EMAIL: westernc@collinscom.net

 

 

 

 

 

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims

page 4

 

 

 

 
Case 19-11047 Doci1 Filed 05/10/19 Page 12 of 27

 

 

  
   

  
   
 
  
 
  

 
 

 

 

 

 

 

 

 

 

 

 

Debtor Cloud Peak Energy Inc. et ai. Case number known)
ame
‘| ¢ vy. 4
claim amount: If claim is’ partially secured; fill
unliquidated,” total claim.amount and deduiction for value of
r dis uted ‘collateral or setoft to calculate unsecured claim,
Total claim, If ©: Deduction for | Unsecured
3 partially 4 Value of claim
asecured; ...~..; collateral or
“YAddons ine Addons inc trade Vendor “FH46,306.43
45 | Attn: Max Rogers , President Attn: Max Rogers President
8040 Southpark Lane PHONE: 720 259 3189
Littleton, CO 80120 FAX: 303-374-6225
EMAIL: max.rogers@addonsinc.com
“Nidec Indusirial Sclutions ” Nidec industrial Solutions Trade Vendor 941,174.87
(4G : Attn: Anna Marie Kennedy Attn: Anna Marie Kennedy
7555 E Pleasant Vally R PHONE: 440-539-1171
Independence, OH 44131 FAX: 216-642-6037
EMAIL:
H-E Parts international me HE Parts Intemational Trade Vendor ™ _ $41,163.94
‘47 (Attn: Bill Brown Attn: Bill Brown i
‘ 1733 Hi bway &7 East PHONE: 406-896-3646
; Billings, 9101-6618 FAX: 678-443-2149
EMAIL: bbrown@h-
epartsmining.com
oe" Amoid Machinery Company “~~ Arnold Machinery Company Trade Vendor ™ ‘ $39,664,530
4g | Attn: Adam Coleman Aétn: Adarn Coleman
10766 State Hwy 59 PHONE: 307-686-7536
Gillette, WY 82718 FAX: 801-973-8171
EMAIL:
Wells Fargo Rail Corporation Weils Fargo Rail Corporation Trade Vendor $39,467.03
‘49 | Attn: John Schriever Atin: John Schriever
6250 N, River Road, Suite 5000 PHONE: 415-801-8536
Rosemont, IL 60018 FAX: 847-318-7588
EMAIL:
john.schriever@wellsfargo.com
inter-Mountain Laboratories inc wee inter-Mountain Laboratories Inc Trade Vendor “$38,310.85
50 (Attn: Kevin Chartier, President Attn; Kevin Chartier, President
1673 Terra Avenue PHONE: 307-461-4935
: Sheridan, WY 82801 FAX: 307-672-8945
EMAIL: kchartier@imlinc.com

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims page 5
Case 19-11047 Doci1 Filed 05/10/19 Page 13 of 27

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter 11

Case No. 19-|

(Joint Administration Requested)

In re
CLOUD PEAK ENERGY INC.,

Debtor.

Nema” Semmes! Sempuet” Semen” “eae”

 

LIST OF EQUITY SECURITY HOLDERS

Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the following
identifies all holders having a direct or indirect ownership interest of the above captioned debtor

in possession:

 

 

 

 

 

 

Cede & Co. Common Stock 99.81%
55 Water Sireet
New York, New York 10041
Renaissance Technologies LLC Common Stock 926%
800 Third Avenue

New York, NY 10022

 

The Goldman Sachs Group, Inc. Common Stock 8.3%
200 West Street
New York, NY 10282

 

Dimensional Fund Advisors LP Common Stock 8.07%
6300 Bee Cave Road
Austin, TX 78746

 

Kopernik Global Investors LLC Commion Stock 7.77%
Two Harbour Place
302 Knights Run Avenue, Suite 1225
Tampa, FL 33602

 

Blackrock Inc. Common Stock 6.3%
55 East 52nd Street
New York, NY 10055

 

 

 

 

 

 

! Cede & Co. holds 99.81% of the ownership interests of the above captioned debtor in possession. Figures
listed are based on Debtor Cloud Peak Energy Inc’s Form 10-K filed on March 15, 2019 and include
ownership interests held by Cede & Co. for the benefit ofthe referenced holders,

1
Case 19-11047 Doci Filed 05/10/19 Page 14 of 27

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Inre Chapter 11

CLOUD PEAK ENERGY INC., Case No. 19 — | |

Debtor. (Joint Administration Requested)

“maar” me Neues! ieee” Sone! Nee” ee”

 

CORPORATE OWNERSHIP STATEMENT (RULES 1007 (a)(1) and 7007.1)

Pursuant to Federal Rules of Bankruptcy Procedure 1007 (a)(1) and 7007.1, the following
is a corporation, other than the debtor or a governmental unit, that directly or indirectly owns
10% or more of any class of the corporation's equity interests:

 

Cede & Co, Common Stock 99.81%
55 Water Street
New York, New York 10041

 

 

Cede & Co. holds 99.81% of the ownership interests of the above captioned debtor in possession. Figures
listed are based on Debtor Cloud Peak Energy Inc’s Form 10-K filed on March 15, 2019 and include
ownership interests held by Cede & Co. for the benefit of the referenced holders.

2
Case 19-11047 Doci Filed 05/10/19 Page 15 of 27

Fill in this information to identify the case and this filing:

Debtor Name Cloud Peak Energy Inc.

 

Delaware
(State)

United States Bankruptcy Court for the: District of

Case number (if known):

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15

 

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rufes 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C, §§ 152, 1341,
1519, and 3571.

S| Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
another individual serving as a representative of the debtor in this case,

| have examined the information in the documents checked below and i have a reasonable belief that the information is true and correct:

Schedule A/B: Assets-Real and Personal Property (Official Form 208A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D})
Schedule E/F; Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206h)

Summary of Assets and Liabilities for Non-individuats (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

List of Equity Security Holders and Corporate Ownership Statement

8B 8B DOUOOUCHO

Other document that requires a declaration

 

| declare under penaity of perjury that the foregoing is true and correct.
Executed on 95/10/2019
X= /s/ Bryan Pechersky

MM/DD/YYYY Signature of individual signing on behalf of debtor

 

Bryan Pechersky

 

Printed name

Executive Vice President, General Counsel and Corporate Secretary
Position or relationship ta debtor

 

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 19-11047 Doci1 Filed 05/10/19 Page 16 of 27

SECRETARY’S CERTIFICATE

The undersigned, being the Corporate Secretary of Cloud Peak Energy Inc. and each of its

wholly owned Subsidiaries (collectively, the “Companies”), does hereby certify, on behalf of the
Companies and not in an individual capacity, as follows:

1,

I am the duly qualified and appointed Corporate Secretary of each of the Companies and,
as such, am familiar with the facts herein certified, and I am duly authorized to certify the
same on behalf of the Companies.

Attached hereto as Annex A are true, correct, and complete copies of resolutions duly
adopted by the boards of directors of Cloud Peak Energy Inc. and Cloud Peak Energy
Resources LLC, respectively, on May 10, 2019.

. Attached hereto as Annex B; are true, correct, and complete copies of resolutions duly

adopted by the managers or members of the boards of directors of Arrowhead I LLC,
Arrowhead II LLC, Arrowhead III LLC, Big Metal Coal Co. LLC, Caballo Rojo Holdings
LLC, Cordero Mining Holdings LLC, Cordero Oil and Gas LLC, Youngs Creek Holdings
I LLC, Youngs Creek Holdings II LLC, Youngs Creek Mining Company, LLC, Cloud
Peak Energy Services Company, Cloud Peak Energy Logistics | LLC, NERCO LLC,
NERCO Coal LLC, NERCO Coal Sales LLC, Prospect Land and Development LLC, CPE
Resource Development LLC, Sequatchie Valley Coal Corporation, and Western Minerals
LLC, respectively, on May 10, 2019.

Attached hereto as Annex C are true, correct, and complete copies of resolutions duly
adopted by the boards of directors of Cloud Peak Energy Finance Corp. on May 10, 2019.

Attached hereto as Annex D; are true, correct, and complete copies of resolutions duly
adopted by the managers or members of the boards of directors of Antelope Coal LLC,
Caballo Rojo LLC, Cloud Peak Energy Logistics LLC, Cordero Mining LLC, Spring Creek
Coal LLC, and Kennecott Coal Sales LLC, respectively, on May 10, 2019.

The above referenced resolutions have not been modified or rescinded, and are in full force
and effect as of the date hereof.

[Signature Page Follows]
DocuSign Envelope ID: 368DS95F-81A7 GepSeOAhS 3BAEPOFFoc 1 Filed 05/10/19 Page 17 of 27

IN WITNESS WHEREOF, the undersigned has executed and caused this certificate to be
delivered on behalf of the Companies as of the date first written above.

Cloud Peak Energy Inc.

Cloud Peak Resources LLC

Cloud Peak Energy Finance Corp.
Antelope Coal LLC

Arrowhead I LLC

Arrowhead IT LLC

Asrowhead II] LLC

Big Metal Coal Co. LLC

Caballo Rojo LLC

Caballo Rojo Holdings LLC

Cloud Peak Energy Logistics LLC
Cordero Mining LLC

Cordero Mining Holdings LLC
Cordero Oil and Gas LLC

Spring Creek Coal LLC

Youngs Creek Holdings 1 LLC
Youngs Creek Holdings IT LLC
Youngs Creek Mining Company, LLC
Cloud Peak Energy Services Company
Cloud Peak Energy Logistics I LLC
Kennecott Coal Sales LLC

NERCO LLC

NERCO Coal LLC

NERCO Coal Sales LLC

Prospect Land and Development LLC
CPE Resource Development LLC
Sequatchie Valley Coal Corporation
Western Minerals LLC

DocuSighed by:

Bryan Putlrrsty

By: Esegcogsccs4463 _

Name: Bryan Pechersky
Title: Corporate Secretary

Signature Page to
Secretary's Certificate
Case 19-11047 Doci1 Filed 05/10/19 Page 18 of 27

ANNEX A

CHAPTER 11 RESOLUTIONS OF THE BOARDS OF DIRECTORS OF
CLOUD PEAK ENERGY INC. AND CLOUD PEAK ENERGY RESOURCES LLC
Case 19-11047 Doci1 Filed 05/10/19 Page 19 of 27

RESOLUTIONS OF
THE BOARDS OF DIRECTORS OF
CLOUD PEAK ENERGY INC. AND
CLOUD PEAK ENERGY RESOURCES LLC

May 10, 2019

WHEREAS, the members of the board of directors (the “Beard”) of Cloud Peak Energy
Inc., a Delaware corporation (such entity, “CPE”) (1) on behalf of CPE and (2) on behalf of CPE
in its capacity as the sole member of Cloud Peak Energy Resources LLC, a Delaware limited
liability company (such entity, “Resources”, and together with CPE, the “Company’), have
studied the financial state of the Company and its subsidiaries, including the Company’s liabilities
and liquidity and the short-term and long-term prospects available to the Company, and considered
the strategic alternatives available to the Company and its subsidiaries and the related
circumstances and situation;

WHEREAS, the Board has had the opportunity to consult with the financial and legal
advisors of the Company and its subsidiaries and fully consider a variety of strategic alternatives
available to the Company and its subsidiaries;

WHEREAS, on May 5, 2019, the Board, after considering the settlements contained
therein, including the effect of the proposed reinstatement of liens and guarantees thereunder,
approved the Company entering into the sale and plan support agreement and performing the
obligations contemplated therein, which the Company executed on May 6, 2019 and which became
effective on May 6, 2019 (as may be amended from time to time, the “Sale and Plan Support
Agreement’);

WHEREAS, after review of the amendment to the Sale and Plan Support Agreement (the
“Amended Sale and Plan Support Agreement”) and careful consideration, including consulting
with the operational and legal advisors, the Board has determined that it is desirable and in the best
interests of the Company to enter into the Amended Sale and Plan Support Agreement and that the
performance of the transactions contemplated thereby is advisable to and in the best interests of
the Company;

WHEREAS, the Company and its affiliates will obtain benefits from the use of collateral,
including cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code (the
“Cash Collateral’), which is security for (1) Wilmington Trust, National Association, in its
capacity as trustee and collateral agent under that certain Indenture for certain 12.00% notes due
2021, dated as of October 17, 2016, (the “Secured Notes Indenture”) (in such capacity, the
“Secured Notes Trustee”, and together with the Holders (as defined in the Secured Notes
Indenture) (the “Prepetition Secured Noteholders’’), the “Notes Secured Parties”) and (ii) the
Prepetition Secured Noteholders;

WHEREAS, the Board has approved and directed the Company to (x) enter into, continue
selling, contributing and/or servicing, as applicable, certain eligible trade receivables (including
collections, proceeds, rights to lockbox collection accounts and certain other interests related
thereto, the “Receivables”) in accordance with the terms of, and otherwise perform under, (1) that
Case 19-11047 Doci1_ Filed 05/10/19 Page 20 of 27

certain Second Amended and Restated Receivables Purchase Agreement (the “RPA”) among
Cloud Peak Energy Receivables LLC, a Delaware limited liability company (the “Seller”), as seller
and Cloud Peak Energy Resources LLC, a Delaware limited liability company (the “Servicer’’), as
servicer, PNC Bank, National Association (“PNC Bank’) as administrator (in such capacity, the
“Administrator’), a purchaser agent, a related committed purchaser, letter of credit participant and
issuer of letters of credit thereunder (in such capacity, the “LC Bank”) and the other parties party
thereto from time to time, as securitization purchasers (collectively with the LC Bank, the
“Securitization Purchasers’) or otherwise and (ii) that certain Amended and Restated Purchase
and Sale Agreement (the “PSA” and together the RPA, the “Receivables Agreements”) among the
Servicer, the Seller, as buyer, and certain other subsidiaries of the Servicer as originators
(collectively, the “Subsidiary Originators”), and (y) from time to time enter into, authorize and
otherwise perform or continue to perform, as applicable, under each of the other instruments and
agreements, including a Fourth Amended and Restated Fee Letter — Receivables Purchase
Agreement, related to the securitization facility contemplated by the Receivables Agreements (the
“Securitization Facility”) (such other fee letter, instruments and agreements, together with the
Receivables Agreements, the “Securitization Financing Documents”), including notably, but
without limiting the generality of the foregoing: (i) that certain Amended and Restated
Performance Guaranty by the Servicer in favor of the Administrator for the benefit of the
Securitization Purchasers, (ii) that certain Originator Performance Guaranty by the Servicer, and
each other Subsidiary Originator in favor of the Administrator for the benefit of the Securitization
Purchasers and (iii) certain other security agreements, pledge agreements, instruments,
endorsements, filings, recordings, financing statements, certificates, letter agreements and other
documents required or appropriate in connection with the Securitization Financing Documents;

WHEREAS, the Board has determined that (i) the Company will receive direct and
indirect economic benefits from the Securitization Facility, (ii) it is in the best interest of the
Company to enter into the Securitization Facility and the other Securitization Financing
Documents to which it is a party and (iii) it is in the best interest of the Company to authorize its
Authorized Officers (defined below) to take any and all actions as they may deem appropriate to
effectuate the transactions contemplated by the Securitization Facility and each of the other
Securitization Financing Decuments to which it is a party;

WHEREAS, the Board has unanimously determined that it is fair and reasonable to, and
in the best interests of, CPE and its stakeholders, to file with a federal bankruptcy court voluntary
petitions for relief pursuant to chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code’) and initiate a sales and marketing process as contemplated in the Sale and Plan Support
Agreement; and

WHEREAS, the board of directors, manager, or other applicable governing body of certain
direct and indirect subsidiaries of the Company (the “Filing Subsidiaries”) desire concurrently
with the Company to file or cause to be filed with a federal bankruptcy court voluntary petitions
for relief pursuant to chapter 11 of the Bankruptcy Code.
Case 19-11047 Doci1 Filed 05/10/19 Page 21 of 27

Sale and Plan Support Agreement Amendment

NOW, THEREFORE, BE IT RESOLVED, that the Board hereby authorizes, adopts and
approves, in all respects, the Amended Sale and Plan Support Agreement and the Company's
performance of its obligations thereby;

FURTHER RESOLVED, that the Company’s President and Chief Executive Officer,
Chief Financial Officer, Corporate Secretary and General Counsel, any Executive Vice President,
any Senior Vice President, and any other duly appointed officer of each Company (collectively,
the “Authorized Officers”) acting alone or with one or more other Authorized Officers, are hereby
authorized to adopt, approve, execute, ratify and confirm in all respects the forms of, and each and
every term, provision and condition contained in, the Amended Sale and Plan Support Agreement
and all schedules and exhibits attached thereto, with such additions, deletions or changes therein
(including, without limitation, any additions, deletions or changes to any schedules or exhibits
thereto) as the Authorized Officers executing the same shall approve (the execution and delivery
thereof by any such Authorized Officer to be conclusive evidence of his or her approval of any
such additions, deletions or changes);

Chapter 11 Filing

FURTHER RESOLVED, that the Board has determined that it is desirable and in the best
interests of the Company to file with a federal bankruptcy court voluntary petitions for relief
pursuant to chapter 11 of the Bankruptcy Code as set forth below;

FURTHER RESOLVED, that the Company is hereby authorized to file or cause to be
filed with the United States Bankruptcy Court for the District of Delaware or another appropriate
court (the “U.S. Bankruptcy Court’) voluntary petitions for relief pursuant to chapter 11 of the
Bankruptcy Code (the “Petitions”),

FURTHER RESOLVED, that the Company’s Authorized Officers acting alone or with
one or more other Authorized Officers, are hereby authorized to execute, deliver, and file or cause
to be filed with the U.S. Bankruptcy Court on behalf of the Company, the Petitions, in such form
as prescribed by the Official Forms promulgated in connection with the Bankruptcy Code;

FURTHER RESOLVED, that, upon the filing of the Petitions as authorized by the
preceding paragraph, each Authorized Officer, acting alone or with one or more other Authorized
Officers is hereby authorized to execute, deliver, and file or cause to be filed with the U.S.
Bankruptey Court, on behalf of the Company, all papers, motions, applications, schedules, and
pleadings necessary, appropriate, or convenient to facilitate the chapter 11 bankruptcy case and all
of its matters and proceedings, and any and all other documents necessary, appropriate, or
convenient in connection with the commencement of the chapter 11 case, each in such form or
forms as the Authorized Officer may approve;

FURTHER RESOLVED, that the Authorized Officers are authorized and empowered to
execute, deliver and file or cause to be filed with the U.S. Bankruptcy Court, on behalf of the
Company, all papers and pleadings that such Authorized Officers believe to be necessary or
desirable to effect, cause or further the reorganization of the Company under chapter 11 of the
Bankruptcy Code and any and all other documents, including any and all documents necessary to
Case 19-11047 Doci1 Filed 05/10/19 Page 22 of 27

effectuate the sales and marketing process of the assets of the Company and a plan of
reorganization providing for the restructuring, reorganization, or liquidation of the Company, and
a Disclosure Statement related thereto, together with any amendments or modifications thereto, or
any restatements thereof;

FURTHER RESOLVED, that each of the Filing Subsidiaries is authorized to file or cause
to be filed with the U.S. Bankruptcy Court, voluntary petitions for relief pursuant to chapter 11 of
the Bankruptcy code, consistent with these resolutions, and the subsidiaries of the Company and
the Governing Bodies of such subsidiaries are authorized and directed to take such actions as are
necessary to accomplish the same consistent with these resolutions;

Debtor-in-Possession Financing, Cash Collateral and Adequate Protection

FURTHER RESOLVED, that the Company shall be, and hereby is, authorized by the
Board to: (a) undertake any and all transactions contemplated by that certain Superpriority Senior
Secured Priming Debtor-in-Possession Credit Agreement, by and among CPE, the subsidiaries of
CPE from time to time party thereto (collectively with CPE, the “Borrowers”), Ankura Trust
Company, LLC as administrative agent (in such capacity, including any sub-agent or any successor
or assignee of any of the foregoing, the “DIP Agent”) and as collateral agent (in such capacity,
including any sub-agent or any successor or assignee of any of the foregoing, the “Collateral
Agent’), and each lender from time to time party thereto, as lenders (the “Lenders,” and such
agreement, the “DIP Credit Agreement”), on substantially the terms and subject to the conditions
described to the Board and as set forth in the DIP Credit Agreement or as may hereafter be fixed
or authorized by the Board or any of the Authorized Officers (and their designees and delegates),
acting alone or with one or more other Authorized Officers; (b) borrow funds from, provide
guaranties to, pledge its assets as collateral to and undertake any and all related transactions
contemplated thereby (collectively, the “Financing Transactions” and each such transaction a
“Financing Transaction’) with such Lenders and on such terms as may be approved by any one
or more of the Authorized Officers, as reasonably necessary for the continuing conduct of the
affairs of the Company; (c) execute and deliver and cause the Company to incur and perform its
obligations under the DIP Credit Agreement and Financing Transactions; (d) finalize the DIP
Credit Agreement and Financing Transactions, consistent in all material respects with those that
have been presented to and reviewed by the Board; and (e) pay related fees and grant security
interests in and liens upon some, any or all of the Company’s assets, as may be deemed necessary
by any one or more of the Authorized Officers in connection with such Financing Transactions;

FURTHER RESOLVED, that each of the Authorized Officers (and their designees and
delegates), acting alone or with one or more other Authorized Officers be, and they hereby are,
authorized, directed and empowered in the name of, and on behalf of, the Company, as debtor and
debtor-in-possession, to take such actions and negotiate or cause to be prepared and negotiated and
to execute, file, deliver and cause the Company to incur and perform its obligations under the DIP
Credit Agreement and the other related documentation (collectively, the “DIP Loan Documents”),
any hedging agreements, any secured cash management agreements, and all other agreements,
instruments and documents (including, without limitation, any and all other intercreditor
agreements, joinders, mortgages, deeds of trust, consents, notes, pledge agreements, security
agreements, control agreements, interest rate swaps, caps, collars or similar hedging agreement
and any agreements with any entity (including governmental authorities) requiring or receiving
Case 19-11047 Doci1_ Filed 05/10/19 Page 23 of 27

cash collateral or other credit support with proceeds from the DIP Credit Agreement) or any
amendments thereto or waivers thereunder (including, without limitation, any amendments,
waivers or other modifications of any of the DIP Loan Documents) that may be contemplated by,
or required in connection with, the DIP Credit Agreement, the other DIP Loan Documents and the
Financing Transactions, incur and pay or cause to be paid all fees and expenses and engage such
persons, in each case, as such Authorized Officer shall in his or her judgment determine to be
necessary or appropriate to consummate the transactions contemplated by the DIP Credit
Agreement and the other DIP Loan Documents, which determination shall be conclusively
evidenced by his or her execution or delivery thereof;

FURTHER RESOLVED, that the form, terms and provisions of the DIP Credit
Agreement and each of the other DIP Loan Documents be, and the same hereby are in all respects
approved, and that any Authorized Officers or other officers of the Company are hereby authorized
and empowered, in the name of and on behalf of the Company, to execute and deliver and to
execute and file the DIP Credit Agreement and each of the DIP Loan Documents to which the
Company is a party, each on substantially the terms described to the Board, with such changes,
additions and modifications thereto as the officers of the Company executing the same shall
approve, such approval to be conclusively evidenced. by such officers’ execution and delivery
thereof;

FURTHER RESOLVED, that the Authorized Officers and each other officer of the
Company be, and each of them hereby is, authorized and empowered to authorize the DIP Agent
to file any UCC financing statements, mortgages, notices, and any necessary assignments for
security or other documents in the name of the Company that the DIP Agent deems necessary or
appropriate to perfect any lien or security interest granted under the DIP Loan Documents,
including any such UCC financing statement containing a generic description of collateral, such
as “all assets,” “all property now or hereafter acquired” and other similar descriptions of like
import, and to execute and deliver, and to record or authorize the recording of, such mortgages and
deeds of trust in respect of real property of the Company and such other filings in respect of
intellectual and other property of the Company, in each case as the DIP Agent may reasonably
request to perfect the security interests of the DIP Agent on behalf of itself and the other secured
parties under the DIP Loan Documents;

FURTHER RESOLVED, that each of the Authorized Officers be, and hereby are,
authorized and empowered, in consultation with the Board, to execute and deliver any
amendments, supplements, modifications, renewals, replacements, consolidations, substitutions
and extensions of the DIP Credit Agreement or any of the other DIP Loan Documents or any of
the other DIP financing documents, and to execute and file on behalf of the Company all petitions,
schedules, lists and other motions, papers or documents, which shall in his or her sole judgment
be necessary, proper or advisable, which determination shall be conclusively evidenced by his or
her execution thereof;

FURTHER RESOLVED, that the Company will obtain benefits from the incurrence of
the loans and other financial accommodations under the DIP Credit Agreement by the Borrowers
and the occurrence and consummation of the Financing Transactions under the DIP Credit
Agreement and the other DIP Loan Documents, which are necessary and appropriate to the
conduct, promotion and attainment of the business of the Company;
Case 19-11047 Doci1 Filed 05/10/19 Page 24 of 27

FURTHER RESOLVED, that in order to use and obtain the benefits of the Cash
Collateral, and in accordance with section 363 of the Bankruptcy Code, the Company is authorized
to provide certain adequate protection to the Notes Secured Parties (the “Adequate Protection
Obligations’), as documented in a proposed interim order (the “Interim DIP Order”) and a
proposed final order (the “Final DIP Order”, and together with the Interim DIP Order, the “DEP
Orders”) described to the Board and submitted for approval to the Bankruptcy Court;

FURTHER RESOLVED, that the form, terms, and provisions of the DIP Orders to which
the Company is or will be subject, and the actions and transactions contemplated thereby be, and
hereby are authorized, adopted, and approved, and each of the Authorized Officers of the Company
be, and hereby is, authorized and empowered, in the name of and on behalf of the Company, to
take such actions and negotiate, or cause to be prepared and negotiated, and to execute, deliver,
perform, and cause the performance of, the DIP Orders and the DIP Loan Documents (together
with the DIP Orders, collectively, the “DZP Documents”), incur and pay or cause to be paid all
fees and expenses and engage such persons, in each case, on substantially the terms and subject to
the conditions described to the Board, with such changes, additions, and modifications thereto as
the Authorized Officers of the Company executing the same shall approve, such approval to be
conclusively evidenced by such Authorized Officer’s execution and delivery thereof;

FURTHER RESOLVED, that the Company, as debtor and debtor in possession under the
Bankruptcy Code be, and hereby is, authorized to incur the Adequate Protection Obligations and
to undertake any and all related transactions on substantially the same terms as contemplated under
the DIP Documents (collectively, the “Adequate Protection Transactions”);

FURTHER RESOLVED, that the Authorized Officers of the Company be, and they
hereby are, authorized and directed, and each of them acting alone be, and hereby is, authorized,
directed, and empowered in the name of, and on behalf of, the Company, to take such actions as
in their discretion is determined to be necessary, appropriate, or desirable and execute the Adequate
Protection Transactions, including delivery of: (a) the DIP Documents and such agreements,
certificates, instruments, guaranties, notices, and any and all other documents, including, without
limitation, any amendments to any DIP Documents (collectively, the “Adequate Protection
Documents”); (b) such other instruments, certificates, notices, assignments, and documents as may
be reasonably requested by the Agents; and (c) such forms of deposit, account control agreements,
officer’s certificates, and compliance certificates as may be required by the DIP Documents or any
other Adequate Protection Document;
Case 19-11047 Doci1 Filed 05/10/19 Page 25 of 27

FURTHER RESOLVED, that each of the Authorized Officers of the Company be, and
hereby is, authorized, directed, and empowered in the name of, and on behalf of, the Company to
take all such further actions, including, without limitation, to pay or approve the payment of all
fees and expenses payable in connection with the Adequate Protection Transactions and all fees
and expenses incurred by or on behalf of the Company in connection with these Resolutions, in
accordance with the terms of the Adequate Protection Documents, which shall in their sole
judgment be necessary, appropriate, or desirable to perform any of the Company’s obligations
under or in connection with the DIP Orders or any of the other Adequate Protection Documents
and the transactions contemplated thereby and to carry out fully the intent of these Resolutions;

Securitization Facility

FURTHER RESOLVED, that the Company be, and it hereby is, authorized and
empowered to (x) enter into, continue selling, contributing and/or servicing, as the case may be,
the Receivables in accordance with the terms of and otherwise perform under each of the
Receivables Agreements to which it is a party and (y) enter into and otherwise perform or continue
to perform under each of the other Securitization Financing Documents to which it is a party;

FURTHER RESOLVED, that each of the Authorized Officers be, and each of them
hereby is, authorized to negotiate, execute and deliver, in the name and on behalf of the Company,
each of the Securitization Financing Documents to which the Company is a party and any other
further documentation required or contemplated thereunder in the form and upon the terms and
conditions as any Authorized Officer may approve (such approval to be conclusively established
by such Authorized Officer’s execution and delivery thereof), and to perform the Company’s
obligations thereunder, including the fees and expenses related thereto, and to take all actions in
accordance therewith that any of them may deem necessary or advisable to consummate the
transactions contemplated thereby, and the actions of such Authorized Officers in negotiating the
terms of, and in executing and delivering, each of the Securitization Financing Documents to
which it is a party and any other further documentation required or contemplated thereunder, and
any other action taken in connection therewith, on behalf of the Company be, and the same hereby
are, ratified, confirmed, approved and adopted;

FURTHER RESOLVED that any Authorized Officer of a Company be, and each of them
hereby is, authorized and empowered in the name and on behalf of the Company to execute and
deliver any further amendment, amendment and restatement or other modification to any of the
Securitization Facility or any of the other Securitization Financing Documents, in each case, to
which the Company is party (each, a “Further Amendment’), such approval to be conclusively
evidenced by the execution and delivery thereof;

FURTHER RESOLVED that any Authorized Officer be, and each of them hereby is,
authorized and empowered in the name and on behalf of the Company to execute and deliver any
officer’s, secretary’s or similar certificate on behalf of the Company in connection with the
Securitization Facility or any of the other Securitization Financing Documents or any Further
Amendment and the transactions contemplated therein, with such changes as such Authorized
Officer executing the same may approve, such approval to be conclusively evidenced by the
execution and delivery hereof;
Case 19-11047 Doci1 Filed 05/10/19 Page 26 of 27

Retention of Professionals

FURTHER RESOLVED, that the engagement of Vinson & Elkins LLP as general
bankruptcy counsel to represent and assist the Company in carrying out its duties under the
Bankruptcy Code in U.S. Bankruptey Court, and to take any and all actions to advance the
Company’s rights and obligations, including filings and pleadings, is hereby approved, and each
of the Authorized Officers is hereby authorized and directed to take such actions as may be
required to so engage such firm for such purposes; and in connection therewith, cach of the
Authorized Officers, with power of delegation, is hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers to, and cause to be filed an appropriate
application for authority to retain the services of Vinson & Elkins LLP;

FURTHER RESOLVED, that the engagement of Richards, Layton & Finger, P.A. as
local counsel to advise the Company in connection with the contemplated chapter 11 filing, is
hereby approved, and each of the Authorized Officers is hereby authorized and directed to take
such actions as may be required to so engage such firm for such purposes; and in connection
therewith, each of the Authorized Officers, with power of delegation, is hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers to, and cause to be
filed an appropriate application for authority to retain the services of Richards, Layton & Finger,
P.A,;

FURTHER RESOLVED, that the engagement of Centerview Partners LLC as investment
banker to represent and assist the Company in carrying out its duties under the Bankruptcy Code
in U.S. Bankruptcy Court, and to take any and all actions to advance the Company’s rights and
obligations, is hereby approved, and each of the Authorized Officers is hereby authorized and
directed to take such actions as may be required to so engage such firm for such purposes; and in
connection therewith, each of the Authorized Officers, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers to,
and cause to be filed an appropriate application for authority to retain the services of Centerview
Partners LLC;

FURTHER RESOLVED, that the engagement of FTI Consulting, Inc. as operational
advisor to represent and assist the Company in carrying out its duties under the Bankruptcy Code
in U.S. Bankruptcy Court, and to take any and all actions to advance the Company’s rights and
obligations, is hereby approved, and each of the Authorized Officers is hereby authorized and
directed to take such actions as may be required to so engage such firm for such purposes; and in
comnection therewith, each of the Authorized Officers, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers to,
and cause to be filed an appropriate application for authority to retain the services of FTI
Consulting, Inc.;
Case 19-11047 Doci1 Filed 05/10/19 Page 27 of 27

FURTHER RESOLVED, that the engagement of Prime Clerk, LLC as notice and claims
agent to represent and assist the Company in carrying out its duties under the Bankruptcy Code in
U.S. Bankruptcy Court, and to take any and all actions to advance the Company’s rights and
obligations, is hereby approved, and each of the Authorized Officers is hereby authorized and
directed to take such actions as may be required to so engage such firm for such purposes; and in
connection therewith, each of the Authorized Officers, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers to,
and cause to be filed an appropriate application for authority to retain the services of Prime Clerk,
LLC;

FURTHER RESOLVED, that each of the Authorized Officers is hereby authorized and
directed to employ any other professionals to assist the Company in carrying out its duties under
the Bankruptcy Code; and in connection therewith, each of the Authorized Officers, with power
of delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers and fees, and to cause to be filed an appropriate application for authority to
retain the services of any other professionals as necessary;

General

FURTHER RESOLVED, that each of the Authorized Officers is hereby authorized, on
behalf of the Company, to certify and attest to any documents that he or she may deem necessary,
appropriate, or convenient to consummate any transactions necessary to effectuate the foregoing
resolutions; provided, such attestation shall not be required for the validity of any such documents;
and

FURTHER RESOLVED, that all actions heretofore taken by any officer, employee or
representative of the Company in its name or for its account in connection with any of the above
matters are hereby in all respects ratified, confirmed and approved.

[The remainder of this page is intentionally blank. |
